09-3648-ag
         Huang v. Holder
                                                                                         BIA
                                                                            Gordon-Uruakpa, IJ
                                                                                A079 241 419


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 21 st day of May, two thousand ten.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                PETER W. HALL,
 9                DENNY CHIN,
10                   Circuit Judges.
11       _______________________________________
12
13       FENG E. HUANG,
14                Petitioner,
15
16                         v.                                   09-3648-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Henry Zhang, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General, Anthony P. Nicastro,
27                                     Assistant Director, Andrew N.
28                                     O’Malley, Trial Attorney, Office of
29                                     Immigration Litigation, Civil
1                           Division, United States Department
2                           of Justice, Washington, D.C.
3
4        UPON DUE CONSIDERATION of this petition for review of a

5    Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petition for review

7    is DENIED.

8        Petitioner Feng E. Huang, a native and citizen of

9    China, seeks review of an August 10, 2009, order of the BIA,

10   affirming the December 10, 2007, decision of Immigration

11   Judge (“IJ”) Vivienne E. Gordon-Uruakpa pretermitting her

12   application for asylum and denying her application for

13   withholding of removal and relief under the Convention

14   Against Torture (“CAT”).   In re Feng E. Huang, No. A079 241

15   419 (B.I.A. Aug. 10, 2009), aff’g No. A079 241 419 (Immig.

16   Ct. N.Y. City Dec. 10, 2007).       We assume the parties’

17   familiarity with the underlying facts and procedural history

18   in this case.

19       Under the circumstances of this case, we review the

20   decision of the IJ as supplemented by the BIA.       See Yan Chen

21   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).       The

22   applicable standards of review are well-established.         See

23   8 U.S.C. § 1252(b)(4)(B); Corovic v. Mukasey, 519 F.3d 90,

24

                                     2
1    95 (2d Cir. 2008); Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir.

2    2008).

3        The agency did not err in determining that Huang failed

4    to meet her burden in establishing her eligibility for

5    withholding of removal and CAT relief. 1     With respect to

6    Huang’s claim based on her religion, the agency reasonably

7    found that she had not shown a likelihood of future

8    persecution or torture based on her religious activities in

9    China.       The agency reasonably deemed "speculative" Huang's

10   assertions that if she were returned to China; (a) she would

11   continue to practice her religion (a religion she had only

12   been practicing since her arrival in this country);(b) she

13   would do so by joining an underground church, and (c) she



              1
             Huang does not challenge the IJ’s pretermission of
       her untimely asylum application. See 8 U.S.C. § 1158
       (a)(2)(B). Although she argues in her brief that she met
       the standard for asylum, i.e., a well-founded fear, we
       are not persuaded by the government’s argument that she
       waived any challenge to the denial of withholding of
       removal and CAT relief. Because the IJ’s decision was
       cast in terms of the asylum standard, it is
       understandable that Huang’s challenge to that decision
       would be cast in similar terms. See Ramsameachire v.
       Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004) (explaining
       that “[b]ecause the withholding of removal analysis
       overlaps factually with the asylum analysis, but involves
       a higher burden of proof, an alien who fails to establish
       his entitlement to asylum necessarily fails to establish
       his entitlement to withholding of removal”).

                                       3
1    would practice her religion in a manner that would attract

2    the government’s attention and subject her to persecution.

3    See Hongsheng Leng v. Mukasey, 528 F.3d 135, 142 (2d Cir.

4    2008) (holding that to establish asylum eligibility, “an

5    applicant must establish that his [or her] putative

6    persecutor is, or could become, aware of the applicant’s

7    possession of the disfavored belief or characteristic”)

8    (internal quotation marks omitted); Jian Xing Huang v. INS,

9    421 F.3d 125, 129 (2d Cir. 2005) (finding that a fear is not

10   objectively reasonable if it lacks “solid support” in the

11   record and is merely “speculative at best”).

12       With respect to her claim based on the birth of her two

13   U.S. citizen children, Huang appears to argue that the

14   agency erred in declining to assign probative weight to her

15   testimony and the documentary evidence that she submitted.

16   Contrary to Huang’s argument, the IJ thoroughly analyzed

17   Huang's testimony and documentary evidence, and reasonably

18   determined that Huang "failed to demonstrate that her fear

19   [was] objectively reasonable."   See Xiao Ji Chen v. U.S.

20   Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006) (finding

21   that the weight afforded to an alien’s evidence in

22   immigration proceedings lies largely within the discretion


                                  4
1    of the IJ).   In addition, the agency did not err in

2    declining to assign probative weight to Huang’s testimony

3    and letters from her husband’s family members because they

4    were not material in that they did not detail the forced

5    sterilizations of similarly situated individuals, i.e.,

6    those who returned to China after giving birth to children

7    abroad.   See Jian Hui Shao, 546 F.3d at 160-61; see also

8    Xiao Ji Chen, 471 F.3d at 342.

9        For the foregoing reasons, the petition for review is

10   DENIED.   As we have completed our review, any stay of

11   removal that the Court previously granted in this petition

12   is VACATED, and any pending motion for a stay of removal in

13   this petition is DISMISSED as moot.    Any pending request for

14   oral argument in this petition is DENIED in accordance with

15   Federal Rule of Appellate Procedure 34(a)(2), and Second

16   Circuit Local Rule 34.1(b).

17                                 FOR THE COURT:
18                                 Catherine O’Hagan Wolfe, Clerk
19




                                    5